624 N.W.2d 263 (2001)
James REGAN, Relator,
v.
VOA NATIONAL HOUSING CORPORATION, et al., Respondents.
No. C2-01-130.
Supreme Court of Minnesota.
April 6, 2001.
Carl J. Sommerer II, Minneapolis, for relator.
Philip C. Warner, Minneapolis, for respondents.
Considered and decided by the court en banc.

ORDER
Based upon all the files, records and proceedings herein,
*264 IT IS HEREBY ORDERED that the decision of the Workers' Compensation Court of Appeals filed December 20, 2000, be, and the same is, affirmed without opinion. See Minn. R. Civ.App. P. 136.01, subd. 1(b).
BY THE COURT:
/s/ Russell A. Anderson
    Associate Justice